DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         Claims 1, 3, 14-29 are pending in this amended application.

Claim Rejections - 35 USC § 103
3.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.        Claims 1, 3, 14-29 are rejected under 35 U.S.C. 103 as being unpatentable over Miyake, US Pub 2016/0295057 in view of Kaneda, US Pub 2017/0180576.
            As to claim 1 [independent], Miyake teaches an information processing apparatus [fig. 1, element 50 or 60; 0016, 0026-0027] storing a printer driver and storing a print setting in association with the printer driver, the information processing apparatus comprising [fig. 1, element 50 or 60; 0016, 0026-0028  Miyake teaches that the information processing apparatus 50 or 60 has the memory to store at least  printer driver installed in it to transmit print command to the printer]:
           a controller configured to [fig. 1, element 50 or 60; 0016]: 
fig. 5; 0069-0071, 0072-0079  Miyake teaches that the information processing apparatus 50 or 60 received the first print setting values related to the first print setting item from the printer 10 which is supported by the Internet Printing Protocol (IPP). The information processing apparatus 50 or 60 displays the print settings screen related to the received print settings item or value and user has designated the print settings item or value on the displayed screen to transmit print job to the printer 10]; 
           cause a display to display a print setting screen based on at least the obtained second print setting values, wherein the print setting screen is provided by the print setting application [fig. 4; 0026-0027, 0058-0059, 0099  Miyake teaches that the information processing apparatus 50 or 60 transmitted the second print setting values related to the second print setting item to the printer 10 which is not supported by the Internet Printing Protocol (IPP) (please see paras., 0026-0027). The information processing apparatus 50 or 60 obviously displays the print settings screen related to the print settings item or value and user has designated the print settings item or value on the displayed screen to transmit print job to the printer 10]; 
            transmit print data and one of the second print setting values selected by a user to the printer [fig. 4; 0058-0059, 0099  Miyake teaches that the information processing apparatus 50 or 60 transmitted the second print setting values related to the second print setting item to the printer 10 which is not supported by the Internet Printing Protocol (IPP). The information processing apparatus 50 or 60 obviously displays the print settings screen related to the print settings item or value and user has designated the print settings item or value on the displayed screen to transmit print job to the printer 10]. 
            Miyake doesn’t teach obtain second print setting values related to a second print setting item from the printer, wherein the second print setting item is not supported by the Internet Printing Protocol;
           Kaneda teaches obtain second print setting values related to a second print setting item from the printer, wherein the second print setting item is not supported by the Internet Printing Protocol [fig. 3, steps 301-304 & figs. 4-5; 0045-0048  Kaneda teaches that the information processing apparatus 103 or 104 received the second print setting values related to the second print setting item (see figs. 4-5) from the printer 101 which is not supported by the Internet Printing Protocol (IPP). The information processing apparatus 103 or 104 displays the print settings screen related to the received print settings item or value and user has designated the print settings item or value on the displayed screen to transmit print job to the printer 101];
            cause a display to display a print setting screen based on at least the obtained second print setting values, wherein the print setting screen is provided by the print setting application [fig. 3, steps 301-304 & figs. 4-5; 0045-0048  Kaneda teaches that the information processing apparatus 103 or 104 received the second print setting values related to the second print setting item (see figs. 4-5) from the printer 101 which is not supported by the Internet Printing Protocol (IPP). The information processing apparatus 103 or 104 displays the print settings screen related to the received print settings item or value and user has designated the print settings item or value on the displayed screen to transmit print job to the printer 101]; 
            transmit print data and one of the second print setting values selected by a user to the printer [fig. 3, steps 301-304 & figs. 4-5; 0045-0048  Kaneda teaches that the information processing apparatus 103 or 104 received the second print setting values related to the second print setting item (see figs. 4-5) from the printer 101 which is not supported by the Internet Printing Protocol (IPP). The information processing apparatus 103 or 104 displays the print settings screen related to the received print settings item or value and user has designated the print settings item or value on the displayed screen to transmit print job to the printer 101]. 
            Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kaneda teaching to transmit print setting information to the information processing apparatus to modify Miyake’s teaching to generate the print data by a general-purpose print service, the print data can be generated based on configuration information of a printing apparatus on a user interface to allow a user, at the time of printing, to set print properties based on configuration information of a managed printing apparatus and offers a function of tracking a print job until printing is completed. The suggestion/motivation for doing so would have been benefitted to the user to makes able to execute the intended printing job, which may include information indicating of the desire supported printing format,  thus, when performing processing (for example, print data previewing) which requires 

               As to claim 3 [independent], However, the independent claim 3 essentially claimed same subject matter as claimed in the independent claim 1 for/and/with other claim limitations, and are therefore the independent claim 3 would be rejected based on same rationale as applied to the independent claim 1.       

               As to claim 14 [independent], However, the independent claim 14 essentially claimed same subject matter as claimed in the independent claim 1 for/and/with other claim limitations, and are therefore the independent claim 14 would be rejected based on same rationale as applied to the independent claim 1.

              As to claim 15 [dependent from claim 1], Miyake teaches wherein the controller is further configured to: 
             display another print setting screen based on the obtained first print setting values, wherein the print setting screen is displayed in response to a selection of an object included in said another print setting screen [fig. 5; 0069-0071, 0072-0079  Miyake teaches that the information processing apparatus 50 or 60 received the first print setting values related to the first print setting item from the printer 10 which is supported by the Internet Printing Protocol (IPP). The information processing apparatus 50 or 60 displays the print settings screen related to the received print settings item or value and user has designated the print settings item or value on the displayed screen to transmit print job to the printer 10]. 
 
            As to claim 16 [dependent from claim 15], Miyake teaches wherein the printer is selected via said another print setting screen [fig. 5; 0069-0071, 0072-0079  Miyake teaches that the information processing apparatus 50 or 60 received the first print setting values related to the first print setting item from the printer 10 which is supported by the Internet Printing Protocol (IPP). The information processing apparatus 50 or 60 displays the print settings screen related to the received print settings item or value and user has designated the print settings item or value on the displayed screen to transmit print job to the printer 10]. 
 
             As to claim 17 [dependent from claim 15], Miyake teaches wherein the controller is further configured to: -4-Amendment for Application No.: 17/135536 Attorney Docket: 10189945WOUS01 
             determine whether information related to the printer selected via said another print setting screen is associated with any print setting applications [fig. 5; 0069-0071, 0072-0079  Miyake teaches that the information processing apparatus 50 or 60 received the first and second print setting values associated with the printer 10 which is supported by both the IPP and non-IPP print setting format. The information processing apparatus 50 or 60 displays the print settings screen related to the first and second print setting values and user has designated the print settings item or value on the displayed screen to transmit print job to the printer 10]; and 
fig. 5; 0069-0071, 0072-0079  Miyake teaches that the information processing apparatus 50 or 60 received the first and second print setting values associated with the printer 10 which is supported by both the IPP and non-IPP print setting format. The information processing apparatus 50 or 60 displays the print settings screen related to the first and second print setting values and user has designated the print settings item or value on the displayed screen to transmit print job to the printer 10].  

             As to claim 18 [dependent from claim 15], Miyake teaches wherein the print setting screen is displayed in response to a user instruction for selecting a predetermined object included in said another print setting screen [fig. 5; 0069-0071, 0072-0079  Miyake teaches that the information processing apparatus 50 or 60 received the first print setting values related to the first print setting item from the printer 10. The information processing apparatus 50 or 60 displays the print settings screen related to the received print settings item or value and user has designated the print settings item or value on the displayed screen to transmit print job to the printer 10].

              As to claim 19 [dependent from claim 1], Miyake teaches wherein the print setting screen is provided based on both of the obtained first attribute information and the second attribute information [fig. 5; 0069-0071, 0072-0079  Miyake teaches that the information processing apparatus 50 or 60 received the first and second print setting values associated with the printer 10 which is supported by both the IPP and non-IPP print setting format. The information processing apparatus 50 or 60 displays the print settings screen related to the first and second print setting values and user has designated the print settings item or value on the displayed screen to transmit print job to the printer 10].    

             As to claim 20 [dependent from claim 1], Miyake teaches wherein the second print setting values is obtained after the first print setting values was obtained from the printer [fig. 5; 0069-0071, 0072-0079  Miyake teaches that the information processing apparatus 50 or 60 received the first and second print setting values associated with the printer 10 which is supported by both the IPP and non-IPP print setting format. The information processing apparatus 50 or 60 displays the print settings screen related to the first and second print setting values and user has designated the print settings item or value on the displayed screen to transmit print job to the printer 10].  

              As to claim 21 [dependent from claim 1], Miyake teaches wherein the first print setting item is a predetermined print setting item supported by the Internet Printing Protocol [fig. 5; 0069-0071, 0072-0079  Miyake teaches that the information processing apparatus 50 or 60 received the first print setting values related to the first print setting item from the printer 10 which is supported by the Internet Printing Protocol (IPP). The information processing apparatus 50 or 60 displays the print settings screen related to the received print settings item or value and user has designated the print settings item or value on the displayed screen to transmit print job to the printer 10].   

              As to claim 22 [dependent from claim 1], Miyake teaches wherein the print setting screen includes options corresponding to the received second print setting values [fig. 4; 0058-0059, 0099  Miyake teaches that the information processing apparatus 50 or 60 received the second print setting values related to the second print setting item on the information processing apparatus 50 or 60’s display screen which is not supported by the Internet Printing Protocol (IPP). The information processing apparatus 50 or 60 obviously displays the print settings screen related to the print settings item or value and user has designated the print settings item or value on the displayed screen to transmit print job to the printer 10]. 

             As to claim 23 [dependent from claim 3], Miyake teaches wherein the first print setting item is a predetermined print setting item supported by the Internet Printing Protocol [fig. 5; 0069-0071, 0072-0079  Miyake teaches that the information processing apparatus 50 or 60 received the first print setting values related to the first print setting item from the printer 10 which is supported by the Internet Printing Protocol (IPP). The information processing apparatus 50 or 60 displays the print settings screen related to the received print settings item or value and user has designated the print settings item or value on the displayed screen to transmit print job to the printer 10]. 
  
              As to claim 24 [dependent from claim 3], Miyake teaches wherein the print setting screen includes options corresponding to the obtained second print setting values [fig. 4; 0058-0059, 0099  Miyake teaches that the information processing apparatus 50 or 60 received the second print setting values related to the second print setting item on the information processing apparatus 50 or 60’s display screen which is not supported by the Internet Printing Protocol (IPP). The information processing apparatus 50 or 60 obviously displays the print settings screen related to the print settings item or value and user has designated the print settings item or value on the displayed screen to transmit print job to the printer 10]. 

               As to claim 25 [dependent from claim 14], Miyake teaches wherein the print setting screen is displayed in response to a user instruction for selecting a predetermined object included in another print setting screen displayed based on the obtained first print setting values [fig. 5; 0069-0071, 0072-0079  Miyake teaches that the information processing apparatus 50 or 60 received the first print setting values related to the first print setting item from the printer 10 which is supported by the Internet Printing Protocol (IPP). The information processing apparatus 50 or 60 displays the print settings screen related to the received print settings item or value and user has designated the print settings item or value on the displayed screen to transmit print job to the printer 10].   

              As to claim 26 [dependent from claim 25], Miyake teaches wherein the second print setting item is not able to be set via said another print setting screen [fig. 4; 0058-0059, 0099  Miyake teaches that the information processing apparatus 50 or 60 received the second print setting values related to the second print setting item on the information processing apparatus 50 or 60’s display screen which is not supported by the Internet Printing Protocol (IPP), so the second print setting values cannot be set on the screen supported by the IPP. The information processing apparatus 50 or 60 obviously displays the print settings screen related to the print settings item or value and user has designated the print settings item or value on the displayed screen to transmit print job to the printer 10]. 

               As to claim 27 [dependent from claim 25], Miyake teaches the method further causing the information processing apparatus to execute: 
              generating the print data based on print setting values set via said another print setting screen, wherein said one of the second print setting values is set to the generated print data in the setting [fig. 4; 0058-0059, 0099  Miyake teaches that the information processing apparatus 50 or 60 received the second print setting values related to the second print setting item on the information processing apparatus 50 or 60’s display screen which is not supported by the Internet Printing Protocol (IPP), so the second print setting values cannot be set on the screen supported by the IPP. The information processing apparatus 50 or 60 obviously displays the print settings screen related to the print settings item or value and user has designated the print settings item or value on the displayed screen to transmit print job to the printer 10].
  
               As to claim 28 [dependent from claim 14], Miyake teaches wherein the first print setting item is a predetermined print setting item supported by the Internet Printing Protocol [fig. 5; 0069-0071, 0072-0079  Miyake teaches that the information processing apparatus 50 or 60 received the first print setting values related to the first print setting item from the printer 10 which is supported by the Internet Printing Protocol (IPP). The information processing apparatus 50 or 60 displays the print settings screen related to the received print settings item or value and user has designated the print settings item or value on the displayed screen to transmit print job to the printer 10].    

            As to claim 29 [dependent from claim 14], Kaneda teaches wherein the print setting screen includes options corresponding to the obtained second print setting values [fig. 3, steps 301-304 & figs. 4-5; 0045-0048  Kaneda teaches that the information processing apparatus 103 or 104 received the second print setting values related to the second print setting item (see figs. 4-5) from the printer 101 which is not supported by the Internet Printing Protocol (IPP). The information processing apparatus 103 or 104 displays the print settings screen related to the received print settings item or value and user has designated the print settings item or value on the displayed screen to transmit print job to the printer 101]. 
            Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kaneda teaching to transmit print setting information to the information processing apparatus to modify Miyake’s teaching to generate the print data by a general-purpose print service, the print data can be generated based on configuration information of a printing apparatus on a user interface to allow a user, at the time of printing, to set print properties based on configuration information of a managed printing apparatus and offers a function of tracking a print job until printing is completed. The suggestion/motivation for doing so would have been benefitted to the user to makes able to execute the intended printing job, which may include information indicating of the desire supported printing format,  thus, when performing processing (for example, print data previewing) which requires determination of the orientation of an image in print data, it is possible the preview image may be displayed in an orientation that is different from an orientation intended by the user. 

Response to Arguments
5.          Applicant’s arguments with respect to claims 1, 3, 14-29 have been considered but are moot because the new prior reference(s) is/are being employed in this current rejection and the arguments do not apply to any of the references being used in the current rejection.

Conclusion
6.        THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday through Friday from 8:00AM to 4:30PM. The examiner’s personal fax number is (571) 270-4917.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/HARIS SABAH/Examiner, Art Unit 2674